Citation Nr: 1022582	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-41 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cancer of the base of 
the tongue, with metastasis to the lymph node.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

In March 2007, the Veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  A transcript 
of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is needed on the part of the 
Veteran.  


REMAND

In the Veteran's December 2004 substantive appeal, via VA 
Form 9, he requested to testify at a Travel Board hearing at 
the RO before a Veterans Law Judge (VLJ).  See 38 C.F.R. 
§ 20.700 (2009).  In March 2007, the Veteran testified before 
a VLJ who is no longer employed by the Board (retired).  In 
May 2010, the Board sent the Veteran a letter advising him 
that the law requires that the VLJ who conducts a hearing on 
appeal must participate in any decision made on that appeal.  
The RO requested that the Veteran indicate whether he wished 
to have another hearing and, in June 2010, the Veteran 
responded that he indeed wants another Travel Board hearing.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for his requested hearing.  
Therefore, a remand is required in this case.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2009).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel 
Board hearing at the RO, in accordance with 
the procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a) (2009), as per the 
Veteran's request and as the docket permits.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


